UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1416


ERIC S. CLARK,

                 Plaintiff - Appellant,

          v.

THE    CITY OF FAIRFAX, VIRGINIA; THOMAS E. GALLAHUE,
Individually and in official capacity as agent of the City
of Fairfax, Virginia; L. D. DOEBEL, police officer badge
#1113, Individually and in official capacity as employee of
the City of Fairfax, Virginia,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00295-LMB-JFA)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric S. Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric   S.   Clark    appeals   the   district   court’s   order

dismissing his civil action challenging his conviction of two

traffic violations.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Clark v. City of Fairfax, No. 1:13-cv-

00295-LMB-JFA (E.D. Va. Mar. 12, 2013).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                    2